DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 have been reviewed and are under consideration by this office action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019196709 filed on 10/29/2019.

Drawings
The drawings submitted on 04/20/2020 have been reviewed and are considered acceptable.

Specification
The specification filed on 4/20/2020 has been reviewed and accepted.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1-10 are to a machine/apparatus which is  a statutory category.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1 and 10  recite a series of steps for making uniform length of each timeframe of a corresponding  work process.
Regarding Claims 1 and 10; 
….pieces of time series information regarding respective work processes…, 
receive designation of timeframes of the respective work processes, 
determine comparison points respectively included in the designated timeframes of the respective work processes, 
for each work process represented by a plurality of pieces of work data to be compared, mutually correlate the designated timeframes corresponding to each other, 
mutually correlate the determined comparison points corresponding to each other, and
 calculate a relative temporal position of each comparison point in the corresponding timeframe, and 
make uniform a length of each timeframe of a corresponding one of the work processes and display, on the display, each piece of time series information indicating the comparison point at the relative temporal position. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The independent claims utilize at least a processor and display. The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) and amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Further supporting the “Apply it” the Examiner points to the Applicant’s Specification: (See pages 11-12 and Fig. 3).
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of memory, processor, and “components” are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235) and amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Regarding Claim(s) 2-3, the claim further narrows the abstract idea by receiving start and end points of time frames and defining progress.
Regarding Claim(s) 4-7, the claim further narrows the abstract idea by determining start and end points of work segments as start and end of time frame.
Regarding Claim(s) 8, the claim further narrows the abstract idea by predicting progress  of work processes with regard to corresponding  work processes.
Regarding Claim(s) 9, the claim further narrows the abstract idea by determining an area of comparison  mutually correlated points. The claim further recites the additional element of “display,” this element is rejected similarly to the display of the independent claims above.
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “An information processing system comprising: processing means for displaying pieces of time series information” in Claim 10.  The specification does provide corresponding structure of the “information processing system comprising: processing means for…” in at least page 3, paragraph 1 of the specification (“information processing system including a processor configured to display pieces of time series information”).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-5, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 20090164933 A1) in view of Lee  (US 9424545 B1).
	Regarding claim(s) 1 and 10.  Pederson teaches an information processing system comprising: a processor configured to display pieces of time series information regarding respective work processes on a display, (See Pederson, [0091]; The user interface manager 706 identifies data placeholders in the screen template (block 810). Data placeholders are used to associate or link graphical elements, display text, display values, or other display indicia (e.g., the stage progress indicators 406a-c, the timing information 408 and 410, the critical parameters 414, the messaging/prompting display area 424 of FIG. 4; the process stage progress indicators 506a-e, the progress bar 508, the temperature value 512, the progression indicator 514, the quality value 518 of FIG. 5; the process stage capsule summaries 602a-e, the progress bar graph 608 and further see Pederson, [0110]; FIG. 9 is a block diagram of an example processor system 910 that may be used to implement the apparatus and methods described herein. As shown in FIG. 9, the processor system 910 includes a processor 912 that is coupled to an interconnection bus 914.).
determine comparison points respectively included in the designated timeframes of the respective work processes, (See Pederson, [0055]; The progress bar graph 502a includes process stage progress indicators 506a-e arranged in a linear, serial manner to show a process flow of a corresponding recipe in which following execution of the first process stage 506a, the second process stage 506b is executed followed by execution of the third process stage 506c, the fourth process stage 506d, and the fifth process stage 506e. In the illustrated example, each of the process stage indicators 506a-e is labeled to indicate a corresponding type of process. For example, the indicator 506a is labeled `FILL` to indicate that it is an ingredient filling process, the indicator 506b is labeled `MIX` to indicate that it is a mixing or agitation process, the indicator 506c is labeled `HEAT` to indicate that it is a heating process, the indicator 506d is labeled). The Examiner notes the process of Pederson compares the stages of the task and interprets the stages as the comparison points.
mutually correlate the determined comparison points corresponding to each other, and (See Pederson, [0048]; for the first process stage indicated by the process indicator 404a, the process graphic button (PG) may be selected to show the stage progress indicator 406a or a more detailed version thereof. The history view button (HV) may be selected to show a graphic (e.g., a line graph, a bar graph or some other comparative display) comparing the progress of the current execution of the process stage relative to progresses previous executions of the process stage).
 calculate a relative temporal position of each comparison point in the corresponding timeframe, and (See Pederson, [0048]; for the first process stage indicated by the process indicator 404a, the process graphic button (PG) may be selected to show the stage progress indicator 406a or a more detailed version thereof. The history view button (HV) may be selected to show a graphic (e.g., a line graph, a bar graph or some other comparative display) comparing the progress of the current execution of the process stage relative to progresses previous executions of the process stage).
While Pederson teaches displaying work processes, determining comparison points, correlating points and calculating temporal positions, Pederson does not appear to teach: receive designation of timeframes of the respective work processes. However, Pederson in view of the analogous art of Lee (i.e. task management) does teach this limitation:(See Lee, [col. 20, lines 20-29]; Upon selection of one of the tasks, mobile device 109 may expand that task on the collapsed list to display user interface 2400 shown in FIG. 24. User interface 2400 may include a Gantt chart (e.g., progress bars) and summary information including, for example, a task identifier, percentage complete, start date, end date, etc.).
for each work process represented by a plurality of pieces of work data to be compared, mutually correlate the designated timeframes corresponding to each other, (See Lee, [col. 4, lines 1-7]; For example, a construction schedule for constructing a building or other structure at a construction site may include numerous tasks and specify specific times when a particular task is to be started and completed (e.g., a start date and a completion date). The time period between the start date and the completion date may be referred to as a time period during which the task is scheduled to be in progress and further see Lee, [col. 20, lines 20-29]; Upon selection of one of the tasks, mobile device 109 may expand that task on the collapsed list to display user interface 2400 shown in FIG. 24. User interface 2400 may include a Gantt chart (e.g., progress bars) and summary information including, for example, a task identifier, percentage complete, start date, end date, etc. The tasks in the list views of FIGS. 23 and 24 are also subject to the queries discussed above. In other words, the tasks displayed in user interfaces 2300 and 2400 may include only those tasks that meet the constraints of each of one or more queries). The Examiner further notes the timelines are correlated as seen in Lee, [Fig.24]. The timelines each have a start and end on a uniform timeline.
make uniform a length of each timeframe of a corresponding one of the work processes and display, on the display, each piece of time series information [indicating the comparison point at the relative temporal position]. (See Lee, [col. 20, lines 20-29]; Upon selection of one of the tasks, mobile device 109 may expand that task on the collapsed list to display user interface 2400 shown in FIG. 24. User interface 2400 may include a Gantt chart (e.g., progress bars) and summary information including, for example, a task identifier, percentage complete, start date, end date, etc. The tasks in the list views of FIGS. 23 and 24 are also subject to the queries discussed above. In other words, the tasks displayed in user interfaces 2300 and 2400 may include only those tasks that meet the constraints of each of one or more queries). The Examiner notes that Pederson is relied upon to teach the comparison at relative temporal positions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the displaying work processes, determining comparison points, correlating points and calculating temporal positions of Pederson with the timeline aspects of  Lee  in order to better coordinate the plurality of tasks of large projects and provide relevant information to workers involved in the project. (See Lee, [col. 1, lines 14-30]; Large-scale construction projects can include thousands of tasks that must be completed in a highly coordinated manner in order for the project to be completed on time. Currently, lengthy complicated schedules are used to coordinate timing and completion of these tasks. Many tools employ the use of Gantt charts to track the progress of the project, which is a data table along with a time scaled bar chart. However, when printed, the Gantt chart can be anywhere from 50 to 150 pages in length. As a result, a Gantt chart of this length is not useful to managers and field workers of the project since most of the information is not relevant to a particular worker. Additionally, by the time the Gantt chart is analyzed and understood the information is outdated leading to delays in completion of tasks and/or the project. Exacerbating the problem is that fact updates in the progress of the tasks are made by managers and workers once they return from the field rather than when they are in the field resulting in an outdated Gantt chart even before any analysis of the Gantt chart is begun).
Regarding claim(s) 2.  Pederson /Lee further teaches: wherein the processor receives the designation of each timeframe after a start position and an end position of the timeframe are determined on a basis of a structure of a corresponding one of the work processes that includes at least one work segment and events, the at least one work segment being a segment defined on a basis of progress of work, the events occurring in the progress of the work. (See Pederson, [0055]; The progress bar graph 502a includes process stage progress indicators 506a-e arranged in a linear, serial manner to show a process flow of a corresponding recipe in which following execution of the first process stage 506a, the second process stage 506b is executed followed by execution of the third process stage 506c, the fourth process stage 506d, and the fifth process stage 506e. In the illustrated example, each of the process stage indicators 506a-e is labeled to indicate a corresponding type of process and further see Pederson, [Fig. 5]; the process (i.e. P023F07-101) is interpreted as the  work segment, and the stages (i.e. FILL, MIX,  etc.) are interpreted as the events in this embodiment). The Examiner notes that Lee is relied upon to teach the uniform timeline with a start and end position corresponding to a work process. 
Regarding claim(s) 3. Pederson/Lee further teaches, wherein the processor receives designation of the events occurring in the work process, respectively, as the start position and the end position of the timeframe. (See Pederson, [0055]; The progress bar graph 502a includes process stage progress indicators 506a-e arranged in a linear, serial manner to show a process flow of a corresponding recipe in which following execution of the first process stage 506a, the second process stage 506b is executed followed by execution of the third process stage 506c, the fourth process stage 506d, and the fifth process stage 506e see Pedersen, [Fig. 5]; the figure shows visual representation of a graph displaying a clear start position of 502a and a clear end position as well). The Examiner notes that each “Fill” of the first segment would be the start and the “XFER” would be the end position.
Regarding claim(s) 4. Pederson/Lee further teaches, wherein the processor receives designation of the at least one work segment in the work process and determines a start position and an end position of the designated work segment, respectively, as the start position and the end position of the timeframe. (See Pederson, [0055]; The progress bar graph 502a includes process stage progress indicators 506a-e arranged in a linear, serial manner to show a process flow of a corresponding recipe in which following execution of the first process stage 506a, the second process stage 506b is executed followed by execution of the third process stage 506c, the fourth process stage 506d, and the fifth process stage 506e see Pedersen, [Fig. 5]; the figure shows visual representation of a graph displaying a clear start position of 502a and a clear end position as well). The Examiner notes the process P023F07-101 as discussed prior has a distinct start and end position as seen in Fig. 5.
Regarding claim(s) 5. Pederson/Lee further teaches, wherein in a case where one work segment of the work segments is designated, the processor determines the start position and the end position of the work segment, respectively, as the start position and the end position of the timeframe. (See Pederson, [0055]; The progress bar graph 502a includes process stage progress indicators 506a-e arranged in a linear, serial manner to show a process flow of a corresponding recipe in which following execution of the first process stage 506a, the second process stage 506b is executed followed by execution of the third process stage 506c, the fourth process stage 506d, and the fifth process stage 506e see Pedersen, [Fig. 5]; the figure shows visual representation of a graph displaying a clear start position of 502a and a clear end position as well). The Examiner notes the process P023F07-101 as discussed prior has a distinct start and end position as seen in Fig. 5.
Regarding claim(s) 7. Pederson/Lee teaches wherein in a case where incontinuous work segments of the work segments are designated, the processor sets a timeframe for each work segment and determines a start position and an end position of the work segment, respectively, as a start position and an end position of the set timeframe corresponding to the work segment. (See Pederson, [0044]; To enable a user to specify which of the process phases 1006b-e is the starting process phase of the process stage 1008 and which of the process phases 1006b-e is the ending process phase of the process stage 1008, the PFC view interface 1000 is provided with a start/end demarcation column 1012. In the illustrated example, a user has specified the process phase 1006b as the starting phase of the process stage 1008 and the process phase 1006e as the ending phase of the process stage 1008. In some instances in which a process stage includes only one process phase, that process phase is designated as the starting process phase and the ending process phase of the process stage and further see Pederson, [0055]; In addition, the progress bar graphs 502a-f and the process stage progress indicators 506a-e can be configured as described above in connection with FIG. 10 to, for example, designate starting and ending process phases and enable transitioning progress bar fill operations between different ones of the process stage progress indicators 506a-e and further see Pederson, [0077]; As discussed above in connection with FIG. 10, each process stage represented by a respective one of the process stage progress indicators of the progress bar graph 608 and each of the process stage capsule summaries 602a-e can be configured to include one or more process phases (e.g., one or more of the process phases 1006a-i). In addition, the progress bar graph 608 and the process stage capsule summaries 602a-e can be configured as described above in connection with FIG. 10 to, for example, designate starting and ending process phases and enable transitioning progress summary and fill operations between different ones of the process stage capsule summaries 602a-e and process stage progress indicators of the progress bar graph 608 and further refer to Pederson, [Fig. 5 and Fig. 10]; visual reference). The Examiner notes that in this embodiment, the stages (i.e. Fill, Mix, etc.) of Pederson are now interpreted as the work segments. The stages are further broken down into phases as discussed with respect to Fig. 10 (i.e. Phase 1:1- Phase 3:1 with a designated start/end position). The Examiner notes the work segments are incontinuous as the they are broken into separate stages using different equipment.
Regarding claim(s) 8.  Pederson/Lee further teaches: wherein the processor predicts progress of a scheduled work process of the work processes on a basis of pieces of time series information included in the pieces of time series information and regarding corresponding ones of the work processes that are of a type identical to a type of the scheduled work process. (See Pederson, [0048]; for the first process stage indicated by the process indicator 404a, the process graphic button (PG) may be selected to show the stage progress indicator 406a or a more detailed version thereof. The history view button (HV) may be selected to show a graphic (e.g., a line graph, a bar graph or some other comparative display) comparing the progress of the current execution of the process stage relative to progresses previous executions of the process stage).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 20090164933 A1) in view of Lee  (US 9424545 B1) and Tuli (US 6256651 B1).
Regarding claim(s) 6. Pederson/Lee wherein in a case where continuous work segments of the work segments are designated, the processor determines a start position of a foremost work segment of the continuous work segments and an end position of a rearmost work segment of the [continuous work segments], respectively, as the start position and the end position of the timeframe. (See Pederson, [0044]; To enable a user to specify which of the process phases 1006b-e is the starting process phase of the process stage 1008 and which of the process phases 1006b-e is the ending process phase of the process stage 1008, the PFC view interface 1000 is provided with a start/end demarcation column 1012. In the illustrated example, a user has specified the process phase 1006b as the starting phase of the process stage 1008 and the process phase 1006e as the ending phase of the process stage 1008. In some instances in which a process stage includes only one process phase, that process phase is designated as the starting process phase and the ending process phase of the process stage and further see Pederson, [0055]; In addition, the progress bar graphs 502a-f and the process stage progress indicators 506a-e can be configured as described above in connection with FIG. 10 to, for example, designate starting and ending process phases and enable transitioning progress bar fill operations between different ones of the process stage progress indicators 506a-e and further see Pederson, [0077]; As discussed above in connection with FIG. 10, each process stage represented by a respective one of the process stage progress indicators of the progress bar graph 608 and each of the process stage capsule summaries 602a-e can be configured to include one or more process phases (e.g., one or more of the process phases 1006a-i). In addition, the progress bar graph 608 and the process stage capsule summaries 602a-e can be configured as described above in connection with FIG. 10 to, for example, designate starting and ending process phases and enable transitioning progress summary and fill operations between different ones of the process stage capsule summaries 602a-e and process stage progress indicators of the progress bar graph 608 and further refer to Pederson, [Fig. 5 and Fig. 10]; visual reference). The Examiner notes that in this embodiment, the stages (i.e. Fill, Mix, etc.) of Pederson are now interpreted as the work segments. The stages are further broken down into phases as discussed with respect to Fig. 10 (i.e. Phase 1:1- Phase 3:1 with a designated start/end position).
While Pederson/Lee teaches incontinuous work segments, they do not appear to teach continuous work segments. However, Pederson/Lee in view of the analogous art of Tuli (i.e. task management) does teach the use of continuous work segments. (See Tuli, [col. 1, lines 22-32]; The "To-do" item column is a list of all of the tasks a user must execute. The Priority column is a rating of importance of each "To-do" item. The Time column is the time required to complete each "To-do" item. The Continuous column designates whether a "To-do" item must be completed in one continuous period of time, or if it may be broken down into various discrete segments of time. The Deadline column is the date by which each "To-do" item must be completed. A user may add data or modify existing data in the spreadsheet at any time. The computer application will re-generate the bar graph according to the new input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the comparison points being mutually correlated and identical events, and uniform timeframes as taught by Pederson/Lee with the continuous task features as taught by Tuli in order to better coordinate tasks and allow the task to be spread out farther as needed and still meet a deadline. (See Tuli, [col. 1, lines 39-46]; The bars are plotted according to the variables Priority, Time, and Deadline from the spreadsheet. The bars indicate when a user is to begin and to finish the corresponding task. Tasks which are "discontinuous", are divided into various segments of time, and spread over the days leading up to the deadline. The bars are color coded such that each "To-do" item has a distinct color based upon its priority).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 20090164933 A1) in view of Lee  (US 9424545 B1) and Remsberg et al. (US 20110271220 A1).
Regarding claim(s) 9. Pederson/Lee further teaches: wherein the processor displays time-series progress information indicating the predicted progress of the scheduled work process and the pieces of time series information regarding the work processes of the identical type, with a length of a timeframe of the time-series progress information and lengths of respective timeframes of the pieces of time series information regarding the work processes of the identical type being made uniform, (See Lee, [col. 20, lines 20-29]; Upon selection of one of the tasks, mobile device 109 may expand that task on the collapsed list to display user interface 2400 shown in FIG. 24. User interface 2400 may include a Gantt chart (e.g., progress bars) and summary information including, for example, a task identifier, percentage complete, start date, end date, etc. The tasks in the list views of FIGS. 23 and 24 are also subject to the queries discussed above. In other words, the tasks displayed in user interfaces 2300 and 2400 may include only those tasks that meet the constraints of each of one or more queries). The Examiner notes that Lee teaches displaying the metrics as well as making the timelines uniform, while Pederson teaches the identical tasks as described above in Pederson, [0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the displaying work processes, determining comparison points, correlating points and calculating temporal positions of Pederson with the timeline aspects of  Lee  in order to better coordinate the plurality of tasks of large projects and provide relevant information to workers involved in the project. (See Lee, [col. 1, lines 14-30]; Large-scale construction projects can include thousands of tasks that must be completed in a highly coordinated manner in order for the project to be completed on time. Currently, lengthy complicated schedules are used to coordinate timing and completion of these tasks. Many tools employ the use of Gantt charts to track the progress of the project, which is a data table along with a time scaled bar chart. However, when printed, the Gantt chart can be anywhere from 50 to 150 pages in length. As a result, a Gantt chart of this length is not useful to managers and field workers of the project since most of the information is not relevant to a particular worker. Additionally, by the time the Gantt chart is analyzed and understood the information is outdated leading to delays in completion of tasks and/or the project. Exacerbating the problem is that fact updates in the progress of the tasks are made by managers and workers once they return from the field rather than when they are in the field resulting in an outdated Gantt chart even before any analysis of the Gantt chart is begun).
While Pederson/Lee teaches a comparison points being mutually correlated and identical events, neither appear to teach an area of comparison. However, Pederson/Lee in view of the analogous art of Remsberg (i.e. displaying project progress) does  teach this limitation.  determines an area regarding each of comparison points mutually correlated and respectively included in the pieces of time series information regarding the work processes of the identical type, the area extending from a comparison point position closest to a start position of a corresponding one of the timeframes to a comparison point position closest to an end position of the corresponding time frame, and (See Remsberg [0040]; For example, and as illustrated in FIG. 10, a resource graph 1000 may be displayed in the user interface 300 showing the number of assigned resources (e.g., art directors) as a function of a time period associated with the timeline and/or tasks to be performed within a discrete period of time, and superimposed on the displayed task bars 320. A numeric scale (not shown) to indicate resource levels indicated by the graph 1000 may be displayed either to the left or right side (i.e., y-axis) of the interface 300. The numeric scale may be similar to the calendar 310 across the top of the interface 300. and further see Remsberg, [Fig. 10]; the figure shows distinct areas comparing “Proof by Advertisers,” “Prepare Dummies,” and “ Final Proof”).
 displays, in the time-series progress information, the area determined regarding the comparison point. (See Remsberg [0040]; For example, and as illustrated in FIG. 10, a resource graph 1000 may be displayed in the user interface 300 showing the number of assigned resources (e.g., art directors) as a function of a time period associated with the timeline and/or tasks to be performed within a discrete period of time, and superimposed on the displayed task bars 320. A numeric scale (not shown) to indicate resource levels indicated by the graph 1000 may be displayed either to the left or right side (i.e., y-axis) of the interface 300. The numeric scale may be similar to the calendar 310 across the top of the interface 300. and further see Remsberg, [Fig. 10]; the figure shows distinct areas comparing “Proof by Advertisers,” “Prepare Dummies,” and “ Final Proof”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the comparison points being mutually correlated and identical events, and uniform timeframes as taught by Pederson/Lee with the areas regarding comparison points as taught by Remsberg in order to allow for resources needed to be accounted for and show area where they will be useful. (See Remsberg, [0042]; Single or multiple resource types can be included in the resource graph, as selected using control panel 1020, which may be positioned below interface 300 as illustrated in FIG. 10. For example, the graph 1000 shown in FIG. 10 only illustrates resource allocation associated with art directors, as a consequence of the selection only of a check box 1030 associated with art directors. If the user selects additional check boxes 1030 associated with other types of resources, additional graphs (not shown) indicating the allocation of such other resources would be displayed in interface 300 in a manner similar to that of graph 1000.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        




/MEHMET YESILDAG/Primary Examiner, Art Unit 3624